         Case 5:20-cv-00228-MTT Document 5 Filed 08/03/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MANDRIEZ SPIVEY,                :
                                :
                Petitioner,     :
                                :
           VS.                  :
                                :                 CIVIL ACTION NO. 5:20-CV-228-MTT
FEDERAL PROBATION,              :
                                :
                Respondent.     :
_________________________________


                                          ORDER

      Petitioner Mandriez Spivey, a federal probationer, has filed a pro se petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. 1. Petitioner also seeks

leave to proceed without prepayment of the filing fee or security therefor pursuant to 28

U.S.C. § 1915(a). Doc. 2. For purposes of this dismissal alone, his application to

proceed in forma pauperis is GRANTED.

                                  I. RULE 4 ANALYSIS

      This matter is before the Court pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, which provides as follows:

      The clerk must promptly forward the petition to a judge under the court’s
      assignment procedure, and the judge must promptly examine it. If it
      plainly appears from the petition and any attached exhibits that the
      petitioner is not entitled to relief in the district court, the judge must dismiss
      the petition and direct the clerk to notify the petitioner.

      Petitioner is challenging his 2005 Bibb County conviction for aggravated stalking

and terroristic threats. Doc. 1 at 1. Petitioner received a five-year probated sentence.


                                              1
             Case 5:20-cv-00228-MTT Document 5 Filed 08/03/20 Page 2 of 4



Id. According to Petitioner, this conviction was “used to enhance his federal sentence.”

Id. at 13.

        This Court has jurisdiction to review the § 2254 petition of a habeas petitioner

who is “in custody pursuant to the judgment of a State court only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). The “in custody” requirement means that the habeas petitioner must

be “in custody under the conviction or sentence under attack at the time his petition is

filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). “A petitioner is not ‘in custody’

to challenge a conviction when the sentence imposed for that conviction has completely

expired.” Van Zant v. Fla. Parole Comm’n, 104 F.3d 325, 327 (11th Cir. 1997) (citation

omitted); see also Means v. Alabama, 209 F.3d 1241, 1242 (11th Cir. 2000) (a federal

prisoner who challenges an expired state sentence that was used to enhance his

current federal sentence must bring suit under 28 U.S.C. § 2255 rather than § 2254) 1;

Andrews v. Warden, FCC Coleman USP # I, 475 F. App’x 747 (11th Cir. 2012).

Therefore, because Petitioner is no longer in state custody and his state sentence

completely expired years ago, this Court does not have jurisdiction to hear his claims

under § 2254.

        This is true even if Petitioner’s prior conviction was subsequently used to

enhance a federal sentence. “[O]nce a state conviction is no longer open to direct or



1 Petitioner has already filed a § 2255 motion to vacate his federal conviction that was decided on the
merits and attempted to file numerous additional § 2255 motions. Docs. 78, 95, 107, 115, 144, and 148
in United States v. Spivey, 5:10-cr-17-LGA. Thus, Petitioner will need to get authorization from the
Eleventh Circuit before filing a second or successive § 2255 motion to vacate.

                                                   2
         Case 5:20-cv-00228-MTT Document 5 Filed 08/03/20 Page 3 of 4



collateral attack in its own right because the defendant failed to pursue those remedies

while they were available (or because the defendant did so unsuccessfully), the

conviction may be regarded as conclusively valid.” Lackawanna Cty. Dist. Att’y v.

Coss, 532 U.S. 394, 402 (2001), Thus, “[i]f that conviction is later used to enhance a

criminal sentence, the defendant generally may not challenge the enhanced sentence

through a petition under § 2254 on the ground that the prior conviction was

unconstitutionally obtained.” Id. at 403-04. The only “rare” exceptions to this rule are:

(1) when there has been a violation of the right to counsel set forth in Gideon v.

Wainwright, 372 U.S. 335 (1963); and (2) when no channel of review was actually

available with respect to a prior conviction, due to no fault of the criminal defendant.

Daniels v. United States, 532 U.S. 374, 382-83 (2001), Lackawanna Cty., 532 U.S. at

396–406; McCarthy v. United States, 320 F.3d 1230, 1232-33 (11th Cir. 2003)

(referencing these “rare exceptions” in a § 2255 case).

       Neither of those exceptions applies here. Petitioner was represented by

counsel. Doc. 1 at 5-8. He raises various ineffective assistance of counsel claims.

Doc. 1. But ineffective assistance is not what was contemplated by the Supreme Court

when it carved out the exception for defendants having no available channel of review.

Courts have in fact found that “prisoners are not entitled to [the] exception on the

ground that their counsel provided inadequate representation.” Davis v. Roberts, 425

F.3d 830, 835 (10th Cir. 2005) (citation omitted); Custis v. United States, 511 U.S. 485,

496–97 (1994) (claims of ineffective assistance of counsel not encompassed within the

Sixth Amendment violation exception).


                                             3
            Case 5:20-cv-00228-MTT Document 5 Filed 08/03/20 Page 4 of 4



         Petitioner also states he is “actually innocent.” A channel of review is

unavailable if “after the time for direct or collateral review has expired, a defendant . . .

obtain[s] compelling evidence that he is actually innocent of the crime for which he was

convicted, . . . which he could not have uncovered in a timely manner.” McCarthy, 320

F.3d at 1233 (citing Lackawanna, 532 U.S. at 405). Petitioner does not mention any

newly discovered “compelling evidence.” Id. He merely makes the conclusory

allegation that he is “actually innocent.” Doc. 1 at 13. Petitioner’s threadbare recital of

an exception allowed under Lackawanna is not enough. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements do not suffice.”).

         Petitioner’s habeas petition indicates that he had counsel in the Bibb County

proceeding, and he does not allege the actual absence of a channel of review with

respect to his conviction as contemplated in Lackawanna. 532 U.S. at 396–406. The

Court thus finds that Petitioner is barred, as a matter of law, from using § 2254 to mount

a collateral attack on the 2005 conviction even if it was used to enhance his federal

sentence. Petitioner is not “in custody” pursuant to the 2005 Bibb County conviction.

The § 2254 petition is, therefore, DISMISSED for lack of jurisdiction. 2

         SO ORDERED, this 3rd day of August, 2020.


                                         S/ Marc T. Treadwell
                                         MARC T. TREADWELL, CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT



2   Petitioner’s motion for counsel is DENIED as moot. Doc. 3.

                                                    4
